DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/2021, 2/28/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0251594) in view of Pinarbasi (US 2019/0207103).
Regarding claim 1, Lee discloses, in at least figures 2A-2C and related text, a semiconductor circuit structure (the limitation of “a semiconductor circuit structure” has not patentable weight because it is interpreted as intended use) comprising: 
a semiconductor substrate (202, [18]) having a first circuit region (lower region of 200a, figure 2A) and a second circuit region (upper region of 200a, figure 2A); 
fin active regions (204a/204b, [18]) extended from the semiconductor substrate (202, [18]) and surrounded by isolation features (206, [18]); 
first transistors (transistors with gate 208b, figures) that include first gate stacks (208b, [17]) formed on the active regions (204b, [18]) and disposed in the first circuit region (lower region of 200a, figure 2A), the first gate stacks (208b, [17]) having a first gate pitch (P2, [17]) less than a reference pitch (the limitation of “a first gate pitch less than a reference pitch” has not patentable weight because it is interpreted as intended use); and 
second transistors (transistors with gate 208a, figures) that include second gate stacks (208a, [17]) formed on the active regions (204a, [18]) and disposed in the second circuit region (upper region of 200a, figure 2A), the second gate stacks (208a, [17]) having a second gate pitch (P1, [17]) greater than the reference pitch (the limitation of “a second gate pitch greater than the reference pitch” has not patentable weight because it is interpreted as intended use), wherein the second transistors (transistors with gate 208a, figures) are high-frequency transistors ([16]) and the first transistors (transistors with gate 208b, figures) are logic transistors ([16]) (the limitation of “the second transistors are high-frequency transistors and the first transistors are logic transistors” has not patentable weight because it is interpreted as intended use).
Lee does not explicitly disclose a first gate pitch less than a reference pitch; a second gate pitch greater than the reference pitch.
Pinarbasi teaches, in at least paragraph [7], the device comprising a first gate pitch less than a reference pitch ([7]); a second gate pitch greater than the reference pitch ([7]), for the purpose of efficiently and effectively increasing memory cell density configuration ([5]).
Lee and Pinarbasi are analogous art because they both are directed to semiconductor device structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the specified features of Pinarbasi because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Lee to have the first gate pitch less than a reference pitch; the second gate pitch greater than the reference pitch, as taught by Pinarbasi, for the purpose of efficiently and effectively increasing memory cell density configuration ([5], Pinarbasi).
Regarding claim 2, Lee in view of Pinarbasi discloses the semiconductor circuit structure of claim 1 as described above.
Pinarbasi further teaches, in at least paragraph [7], the reference pitch is determined according to fabrication technology and characteristics of the first and second transistors ([7]), for the purpose of efficiently and effectively increasing memory cell density configuration ([5]).
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0251594) in view of Pinarbasi (US 2019/0207103), and further in view of Kim (US 2020/0185375).
Regarding claim 3, Lee in view of Pinarbasi discloses the semiconductor circuit structure of claim 1 as described above.
	Lee in view of Pinarbasi does not explicitly disclose third transistors that include third gate stacks formed on the active regions and disposed in a third circuit region of the semiconductor substrate, the third gate stacks having a third pitch different from the first and second pitches.
Kim teaches, in at least figure 10 and related text, the device comprising third transistors that include third gate stacks formed on the active regions and disposed in a third circuit region of the semiconductor substrate ([50]), the third gate stacks having a third pitch (PG23, [98]) different from the first (PG21, [98]) and second pitches (PG22, [98]) ([98], figure), for the purpose of enhancing design efficiency and performance of the integrated circuit through the unit wiring structure ([24]).
Lee, Pinarbasi and Kim are analogous art because they all are directed to semiconductor device structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee in view of Pinarbasi with the specified features of Kim because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Lee in view of Pinarbasi to have the third transistors that include third gate stacks formed on the active regions and disposed in a third circuit region of the semiconductor substrate, the third gate stacks having a third pitch different from the first and second pitches, as taught by Kim, for the purpose of enhancing design efficiency and performance of the integrated circuit through the unit wiring structure ([24], Kim).
Claim(s) 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0251594) in view of Pinarbasi (US 2019/0207103), and further in view of Badaroglu (US 10,109,646).
Regarding claim 4, Lee in view of Pinarbasi discloses the semiconductor circuit structure of claim 1 as described above.
Lee in view of Pinarbasi does not explicitly disclose the first gate stacks include a first gate height; the second gate stacks include a second gate height being less than the first gate height.
Badaroglu teaches, in at least figure 9E and related text, the device comprising the first gate stacks (832(1), col. 25/ lines 47-67) include a first gate height; the second gate stacks (832(1), col. 25/ lines 47-67) include a second gate height being less than the first gate height (figure), for the purpose of providing 3D transistors in complementary metal-oxide semiconductor (CMOS) standard cells of a reduced node size(s), the ability to vary channel structure heights and/or widths to vary drive strengths (col. 3/ lines 35-60).
Lee, Pinarbasi and Badaroglu are analogous art because they all are directed to semiconductor device structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee in view of Pinarbasi with the specified features of Badaroglu because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Lee in view of Pinarbasi to have the first gate stacks including a first gate height; the second gate stacks including a second gate height being less than the first gate height, as taught by Badaroglu, for the purpose of providing 3D transistors in complementary metal-oxide semiconductor (CMOS) standard cells of a reduced node size(s), the ability to vary channel structure heights and/or widths to vary drive strengths (col. 3/ lines 35-60).
Regarding claim 15, Lee in view of Pinarbasi discloses the semiconductor circuit structure of claim 1 as described above.
Lee in view of Pinarbasi does not explicitly disclose the first and second transistors are field-effect transistors with vertically stacked multiple channels.
Badaroglu teaches, in at least figure 9E and related text, the device comprising the first (806(2), col. 25/ lines 47-67) and second (806(1), col. 25/ lines 47-67) transistors (806(1), col. 25/ lines 47-67) are field-effect transistors with vertically stacked multiple channels (812(1)/812(2), col. 25/ lines 47-67), for the purpose of providing 3D transistors in complementary metal-oxide semiconductor (CMOS) standard cells of a reduced node size(s), the ability to vary channel structure heights and/or widths to vary drive strengths (col. 3/ lines 35-60).
Lee, Pinarbasi and Badaroglu are analogous art because they all are directed to semiconductor device structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee in view of Pinarbasi with the specified features of Badaroglu because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Lee in view of Pinarbasi to have the first and second transistors being field-effect transistors with vertically stacked multiple channels, as taught by Badaroglu, for the purpose of providing 3D transistors in complementary metal-oxide semiconductor (CMOS) standard cells of a reduced node size(s), the ability to vary channel structure heights and/or widths to vary drive strengths (col. 3/ lines 35-60).
Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1, 4, and 5 that recite “the first gate stacks include a top portion with a trapezoid shape; the second gate stacks include a top portion with round corners” in combination with other elements of the base claims 1, 4, and 5.
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 11 that recite “the first dummy region includes a plurality of first dummy gates configured with a gate pitch being equal to the first gate pitch; the second dummy region includes a plurality of second dummy gates configured with a gate pitch being less than the second gate pitch” in combination with other elements of the base claims 1 and 11.
Claims 16-19 are allowed because the prior art of record, US 2016/0254260 in view of US 2020/0251594, neither anticipates nor render obvious the limitations of the base claims 16 that recite “the first dummy region includes first dummy gates configured with a third gate pitch being equal to the first gate pitch; the second dummy region includes second dummy gates configured with a fourth gate pitch being less than the second gate pitch” in combination with other elements of the base claims 16.
Claim 20 is allowed because the prior art of record, US 2016/0254260 in view of US 2020/0251594, neither anticipates nor render obvious the limitations of the base claims 20 that recite “the first dummy region includes first dummy gates configured with a third gate pitch being equal to the first gate pitch, and the second dummy region includes second dummy gates configured with a fourth gate pitch being less than the second gate pitch” in combination with other elements of the base claims 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811